Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 19, 2018

                                       No. 04-17-00635-CR

                                    Juan Guzman ZUNIGA Jr.,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2006CR5239
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER
         Appellant, proceeding pro se, filed a notice of appeal stating his intent to appeal the trial
court’s order signed on April 17, 2017 denying his post-conviction motion for forensic DNA
testing under Chapter 64 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.
ANN. §§ 64.01-.05 (West Supp. 2017). Appellant’s court-appointed attorney filed a brief
pursuant to Anders v. California, 368 U.S. 738 (1967), asserting there are no meritorious issues
to raise on appeal, and has informed the appellant of the right to file his own pro se brief.
Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App. —San Antonio 1996, no pet.). The State filed a letter waiving
its right to file an appellee’s brief unless appellant files a pro se brief. Appellant has expressed
his intent to file a pro se brief and has been provided with a copy of the appellate record. See
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

         Appellant has now requested a copy of, or access to, the reporter’s record from his 2007
trial, particularly volume two of the seven volume reporter’s record. An appeal from an order
denying a post-conviction motion for DNA testing is limited to the matters directly relevant to
the motion for DNA testing. See TEX. CODE CRIM. PROC. ANN. §§ 64.01-.05. Appellant is
therefore only entitled to a copy of the record filed in this appeal from the denial of his DNA
motion, which has been previously furnished, not a copy of the entire appellate record from his
2007 trial.

        Accordingly, it is ORDERED that appellant’s request for access to volume(s) of the
reporter’s record from his 2007 trial is DENIED. It is further ORDERED that appellant’s
motion for an extension of time to file his pro se brief is GRANTED. Appellant’s pro se brief is
due within thirty (30) days from the date of this order.

If the appellant files a pro se brief, the State may file a responsive brief no later than thirty (30)
days after the date the appellant’s pro se brief is filed in this court.


                                                        _________________________________
                                                        Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court